The opinion of the Court was delivered by
Nott, J.
It would be sufficient in this case to say, that the question has already been decided in the case of the State v.-. The defendant in that case had been indicted for stealing two cows. It was abundantly evident that he had stolen one, but there was no proof against him as to the other. The jury, however, found a general verdict. The *639next day it occurred to the solicitor, that the verdict was wrong, as the defendant stood convicted of stealing two cows, when, in fact, there was no evidence that he had stolen but one. He therefore moved the Court to permit the jury to amend the verdict, so as to correspond with the testimony, which motion was granted. But on a motion in this Court it was held, that the Court below had no *power to amend or alter ,-*„ the verdict after the jury had separated; and a new trial was L granted.
White, for the motion. Petigru, contra.
In ordinary cases of larceny, where a person is charged with having stolen several articles, and he is proved to have stolen only some of them, and not all, a general verdict is good, because the punishment will be the same. But in this case the punishment is double, the penalty being increased in proportion to the number of animals stolen.
The motion for a new trial must be granted.
Bax, Richardson, Hugee, and Johnson, JJ., concurred.
See Chev. 76; 1 Brev. 169.